IN THE SUPREME COURT OF THE STATE OF DELAWARE

GLENN D. SCHMALHOFER,                    §
                                         §     No. 14, 2017
             Defendant Below,            §
             Appellant,                  §
                                         §     Court Below: Court of Chancery
       v.                                §     State of Delaware
                                         §
LISA WARD and STPEHEN J.                 §
MOTTOLA,                                 §     C.A. No.: 11685
                                         §
             Plaintiffs Below,           §
             Appellees.                  §

                          Submitted: October 25, 2017
                           Decided: October 30, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                   ORDER

      This 30th day of October 2017, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons assigned by the Court of Chancery in its order dated November 10, 2016.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.


                                     BY THE COURT:


                                     /s/ James T. Vaughn, Jr.
                                     Justice